Exhibit 10.3

 

EXCLUSIVE PURCHASE OPTION AGREEMENT

 

This EXCLUSIVE PURCHASE OPTION AGREEMENT (this “Agreement”), dated July 31,
2019, is made in Tianjin, the People’s Republic of China (the “PRC”) by and
among:

 

Party A: Chain Cloud Mall Network and Technology (Tianjin) Co., Ltd., a wholly
foreign owned company incorporated in the PRC with registered address at A-19
Zhongguancun Kexin Industrial Park, Shuangjie Town, Beichen District, Tianjin;

 

Party B: Zeyao Xue; Kai Xu;

 

And

 

Party C: Chain Cloud Mall E-commerce (Tianjin) Co., Ltd., a limited liability
company incorporated and existing under the laws of the PRC, with registered
address at A-19 Zhongguancun Kexin Industrial Park, Shuangjie Town, Beichen
District, Tianjin.

 

(Party A, Party B and Party C individually being referred to as a “Party” and
collectively the “Parties”)

 

Whereas,

 

1. Party C is a limited liability company duly incorporated and validly existing
under the PRC laws. Party B has an aggregate holding of 100% equity interests in
Party C, with Zeyao Xue and Kai Xu holding 90% and 10% thereof, respectively;

 

2. Party A and Party B have made an Equity Pledge Agreement (the “Equity Pledge
Agreement”) dated July 31, 2019.

 

NOW, THEREFORE, the Parties hereby agree as follows through negotiations:

 

1. Purchase and Sale of Equity Interests

 

1.1 Grant of Right

 

Party B hereby exclusively and irrevocably grants Party A an exclusive option to
purchase or designate one or several person(s) (the “Designated Person”) to
purchase all or any part of the equity interests held by Party B in Party C (the
“Purchase Option”) at any time from Party B at the price specified in Article
1.3 of this Agreement in accordance with the procedures determined by Party A at
its own discretion and to the extent permitted by the PRC laws. No party other
than Party A and the Designated Person may have the Purchase Option. Party C
hereby agrees Party B to grant the Purchase Option to Party A. For purpose of
this Section 1.1 and this Agreement, “person” means any individual, corporation,
joint venture, partnership, enterprise, trust or non-corporation organization.

 

1.2 Procedures

 

Party A may exercise the Purchase Option subject to its compliance with the PRC
laws and regulations. Upon exercising the Purchase Option, Party A will issue a
written notice (the “Equity Interest Purchase Notice”) to Party B which notice
will specify: (i) Party A’s decision to exercise the Purchase Option; (ii) the
percentage of equity interest to be purchased from Party B (the “Purchased
Equity Interest”); (iii) the date of purchase/equity interest transfer, and (iv)
and the purchase price.

 



 

 

 

1.3 Purchase Price

 

1.3.1. When Party A exercises the Purchase Option, the purchase price of the
Purchased Equity Interest

 

(“Purchase Price”) shall be equal to the registered capital paid by Party B for
the Purchased Equity Interest, unless applicable PRC laws and regulations
require appraisal of the Purchased Equity Interest or any other restriction on
the Purchase Price.

 

1.3.2. If applicable PRC laws require appraisal of the Purchased Equity Interest
or any other restrictions on the Purchase Price in connection with exercise of
the Purchase Option by Party A, Party A and Party B agree that the Purchase
Price of the Purchased Equity Interest shall be the lowest price permissible
under applicable laws.

 

1.4 Transfer of the Purchased Equity Interest

 

When Party A exercises the Purchase Option:

 

1.4.1. Party B shall cause Party C to promptly convene a shareholders’ meeting,
during which a resolution shall be adopted to approve transfer of the equity
interest to Party A and/or the Designated Person and waiver of its right of
first refusal regarding the Purchased Equity Interest by Party B;

 

1.4.2. Party B shall enter into an equity interest transfer agreement with Party
A and/or the Designated

 

Person pursuant to the terms and conditions of this Agreement and the Purchase
Notice;

 

1.4.3. The Parties shall execute all other contracts, agreements or documents,
obtain all governmental approvals and consents, and conduct all actions that are
necessary to transfer the ownership of the Purchased Equity Interest to Party A
and/or the Designated Person free from any Security Interest and cause Party A
and/or the Designated Person to be registered as the owner of the Purchased
Equity Interest. For the purpose of this Section 1.4.3 and this Agreement,
“Security Interest” includes guarantees, mortgages, pledges, third-party rights
or interests, any purchase option, right of acquisition, right of first refusal,
right of set-off, ownership detainment or other security arrangements, but
excludes any security interest arising from this Agreement or the Equity Pledge
Agreement.

 

1.4.4. Party B and Party C shall unconditionally use its best efforts to assist
Party A in obtaining the governmental approvals, permits, registrations, filings
and complete all formalities necessary for the transfer of the Purchased Equity
Interest.

 

2. Covenants regarding the Equity Interest

 

2.1 Party C hereby covenants that:

 

2.1.1 Without prior written consent by Party A, it will not supplement, change
or amend the Articles of

 

Association, increase or decrease the registered capital, or otherwise change
the registered capital structure of Party C;

 



2

 

 

2.1.2 It will maintain due existence of Party C, prudently and effectively
operate and handle its business in accordance with fair financial and business
standards and customs;

 

2.1.3 Without prior written consent of Party A, it will not sell, transfer,
pledge or otherwise dispose any legal or beneficial interest of any assets,
businesses or income of Party C, or permit existence of such Security Interest;

 

2.1.4 Without prior written consent by Party A, it will not incur, inherit,
guarantee or allow the existence of any debt, except for (i) any debt incurred
during its ordinary course of business rather than from borrowing; and (ii) any
debt which has been disclosed to and obtained the written consent from Party A;

 

2.1.5 It will always conduct business operations in the ordinary course to
maintain its asset value, and refrain from any action/omission that may
adversely affect its business operations and asset value;

 

2.1.6 Without prior written consent by Party A, it will not to enter into any
material agreement other than those executed in its ordinary course of business
(for purpose of this Section 2.1.6, a material agreement means any agreement
with a contract value exceeding RMB one hundred thousand Yuan (RMB 100,000));

 

2.1.7 Without prior written consent by Party A, it will not provide any loan or
guaranty to any person;

 

2.1.8 Upon Party A’s request, it will provide Party A with information regarding
its operations and financial conditions;

 

2.1.9 It will buy and maintain requisite insurance policies from an insurer
acceptable to Party A, the amount and type of which will be the same with those
maintained by the companies having similar operations, properties or assets in
the same region;

 

2.1.10 Without prior written consent by Party A, it will not combine, merge
with, acquire or make investment to any person;

 

2.1.11 It will immediately notify Party A of any actual or potential litigation,
arbitration or administrative proceeding regarding its assets, business and
income;

 

2.1.12 In order to keep its ownership of the equity interest of Party C, it will
execute all requisite or appropriate documents, conduct all requisite or
appropriate actions, and make all requisite or appropriate claims, or make
requisite or appropriate defense against all claims; and

 

2.1.13 Without prior written consent by Party A, it will not distribute any
dividend or bonus to any of its shareholders.

 

2.2 Party B hereby covenants that:

 

2.2.1 Without prior written consent by Party A, it will not supplement, change
or amend the Articles of

 

Association, increase or decrease the registered capital, or otherwise change
the registered capital structure of Party C;

 



3

 

 

2.2.2 Without the prior written consent by Party A, it will not sell, transfer,
pledge or otherwise dispose any legal or beneficial interest of the equity
interests of Party C held by it, or allow other security interests to be created
on it, except for the pledge set upon Party C’s equity interests held by Party B
pursuant to the Equity Pledge Agreement;

 

2.2.3 It will procure that without prior written consent by Party A, no
resolution be made at any meeting of Party C’s shareholders to approve Party C
to sell, transfer, pledge or otherwise dispose any legal or beneficial interest
of the equity interests of Party C held by it, or allow other security interests
to be created on it, except for the pledge set upon Party C’s equity interests
held by Party B pursuant to the Equity Pledge Agreement;

 

2.2.4 It will procure that without prior written consent by Party A, no
resolution be made at any meeting of Party C’s shareholders to approve merger,
consolidation, purchase or investment with or any person by Party C;

 

2.2.5 It will immediately notify Party A of any actual or potential litigation,
arbitration or administrative proceeding regarding its assets, business and
income;

 

2.2.6 It will cause Party C’s shareholders’ meeting to vote for the transfer of
the Purchased Equity Interest provided hereunder;

 

2.2.7 In order to keep its ownership of the equity interests of Party C, it will
execute all requisite or appropriate documents, conduct all requisite or
appropriate actions, and make all requisite or appropriate claims, or make
requisite or appropriate defense against all claims;

 

2.2.8 At the request of Party A, it will appoint any person nominated by Party A
to the board of Party C;

 

2.2.9 At the request of Party A at any time, it will transfer unconditionally
and immediately the Purchased Equity Interest to Party A or any Designated
Person and waive the right of first refusal regarding the Purchased Equity
Interest. If the equity interest of Party C could be sold or transferred to any
party other than Party A or the Designated Person, Party B may not waive its
right of first refusal without Party A’s consent;

 

2.2.10 It will strictly comply with the provisions of this Agreement and other
agreements jointly or severally executed by any of the Parties, duly perform all
obligations under such agreements, and will not make any act or omission which
may affect the validity and enforceability of these agreements; and

 

2.2.11 It irrevocably undertakes to be severally and jointly liable for the
obligations provided hereunder.

 

2.3 Party A hereby convenants that:

 

To satisfy the cash flow requirements with regard to the business operations of
Party C or make up Party C’s losses accured through such operations, Party A
agrees that it shall, through itself or its designated person, provide financial
support to Party C.

 



4

 

 

3. Representations and Warranties

 

Each of Party B and Party C represents and warrants, jointly and severally, to
Party A that as of the date of this Agreement:

 

3.1 It has the rights and powers to execute and deliver this Agreement and any
equity interest transfer agreement (the “Transfer Agreement”) executed for each
transfer of the Purchased Equity Interest contemplated hereunder to which it is
a party, and perform its obligations under this Agreement and any Transfer
Agreement. Once executed, this Agreement and the Transfer Agreement to which it
is a party will be its legal, valid and binding obligations and enforceable
against it according to the terms of this Agreement and the Transfer Agreement.

 

3.2 None of its execution, delivery and performance of this Agreement or any
Transfer Agreement will:

 

(i) breach any applicable PRC laws; (ii) conflict with its articles of
association or any other organizational documents;(iii) breach any agreement or
document to which it is a party or binding upon it, or constitute breach of any
such agreement or document; (iv) breach any condition on which basis any of its
permits or approvals is granted and/or will continue to be effective; or (v)
cause any of its permits or approvals to be suspended, cancelled or imposed with
additional conditions.

 

3.3 Party B has good and entire ownership of and creates no security interest or
encumbrance upon any of its assets.

 

3.4 Party C has no outstanding debt, except for those (i) incurred during its
ordinary course of business, and (ii) disclosed to and approved in writing by
Party A.

 

3.5 Party C is in compliance with all applicable laws and regulations.

 

4. Effectiveness and Term

 

4.1 This Agreement shall be effective as of the date of its execution.

 

4.2 The term of this Agreement is ten (10) years. This Agreement may be extended
for another ten (10) years upon Party A’s written confirmation prior to the
expiration of this Agreement, and so forth thereafter.

 

4.3 During the term provided in Section 4.2, if Party A or Party C is terminated
at expiration of their respective operation term (including any extension of
such term) or by any other reason, this Agreement shall be terminated upon such
termination.

 

5. Termination

 

5.1 At any time during the term of this Agreement and any extended term hereof,
if Party A cannot exercise the Purchase Option pursuant to Section 1 due to then
applicable laws, Party A can, at its own discretion, unconditionally terminate
this Agreement by issuing a written notice to Party B without any liability.

 

5.2 If Party C is terminated due to bankruptcy, dissolution or being ordered to
close down by the laws during the term of this Agreement and its extension
period,, the obligations of Party B hereunder shall be terminated upon the
termination of Party C; notwithstanding anything to the contrary, Party B shall
immediately repay the principal and any interest accrued thereupon under accrued
thereupon under any loan agreement between the Party A and Party C.

 



5

 

 

5.3 Except under circumstances indicated in Section 5.2, Party B may not
unilaterally terminate this Agreement at any time during the term and extension
periods of this Agreement without Party A’s written consent.

 

6. Taxes and Expenses

 

Each Party shall bear any and all taxes, costs and expenses related to transfer
and registration as required by the PRC laws incurred by or imposed on such
Party arising from the preparation and execution of this Agreement and the
consummation of the transaction contemplated hereunder.

 

7. Breach of Contract

 

7.1 If either Party (“Defaulting Party”) breaches any provision of this
Agreement, which causes damage to other Parties (“Non-defaulting Party”), the
Non-defaulting Party could notify the Defaulting Party in writing and request it
to rectify and correct such breach of contract; if the Defaulting Party fails to
take any action satisfactory to the Non-defaulting Party to rectify and correct
such breach within fifteen (15) days upon the issuance of the written notice by
the Non-defaulting Party, the Non-defaulting Party may take the actions pursuant
to this Agreement or take other remedies in accordance with the laws.

 

7.2 The following events shall constitute a default by Party B:

 

(1) Party B breaches any provision of this Agreement, or any representation or
warranty made Party B under this Agreement is untrue or proves inaccurate in any
material aspect;

 

(2) Party B assigns or otherwise transfers or disposes of any of its rights
under this Agreement without the prior written consent by Party A; or

 

(3) Any breaches by Party B which renders this Agreement and the Equity Pledge
Agreement unenforceable.

 

7.3 Should a breach of contract by Party B or violation by Party B of the Equity
Pledge Agreement occur, Party A may request Party B to immediately transfer all
or any part of the Purchased Equity Interests to Party A or the Designated
Person pursuant to this Agreement.

 

8. Notices

 

Notices or other communications required to be given by any Party pursuant to
this Agreement shall be made in writing and delivered personally or sent by mail
or facsimile transmission to the addresses of the other Parties set forth below
or other designated addresses notified by such other Parties to such Party from
time to time. The date when the notice is deemed to be duly served shall be
determined as the follows: (a) a notice delivered personally is deemed duly
served upon the delivery; (b) a notice sent by mail is deemed duly served on the
seventh (7) day after the date when the air registered mail with postage prepaid
has been sent out (as is shown on the postmark), or the fourth (4 ) day after
the delivery date to the internationally recognized courier service agency; and
(c) a notice sent by facsimile transmission is deemed duly served upon the
receipt time as is shown on the transmission confirmation of relevant documents.

 



6

 

 

If to Party A: Chain Cloud Mall Network and Technology (Tianjin) Co., Ltd.

 

Address: A-19 Zhongguancun Kexin Industrial Park, Shuangjie Town, Beichen
District, Tianjin

 

Phone: 86-

 

Attention: Yongning Jia

 

If to Party B:

 

乙方：

 

Zeyao Xue

 

Address: 23F, China Development Bank Tower, No. 2 Gaoxin 1st Road, Xi'an,
Shaanxi

 

Phone: 86-29-

 

Kai Xu

 

Address: A-19 Zhongguancun Kexin Industrial Park, Shuangjie Town, Beichen
District, Tianjin

 

Phone: 86-

 

If to Party C: Chain Cloud Mall E-commerce (Tianjin) Co., Ltd

 

Address: A-19 Zhongguancun Kexin Industrial Park, Shuangjie Town, Beichen
District, Tianjin

 

Phone: 86-

 

Attention: Kai Xu

 

9. Applicable Law and Dispute Resolution

 

9.1 The formation, validity, performance and interpretation of this Agreement
and the disputes resolution under this Agreement shall be governed by the PRC
laws.

 

9.2 The Parties shall strive to settle any dispute arising from or in connection
with this Agreement through friendly consultation. In case no settlement can be
reached through consultation within thirty (30) days after the request for
consultation is made by any Party, any Party can submit such matter to China
International Economic and Trade Arbitration Commission for arbitration in
accordance with its then effective rules. The arbitration shall take place in
Beijing. The arbitration award shall be final and binding upon all the Parties.

 



7

 

 

10. Confidentiality

 

All Parties acknowledge and confirm that any oral or written materials exchanged
by and between the Parties in connection with this Agreement are confidential.
All Parties shall keep in confidence all such information and not disclose it to
any third party without prior written consent from other Parties unless: (a)
such information is known or will be known by the public(except by disclosure of
the receiving party without authorization); (b) such information is required to
be disclosed in accordance with applicable laws or rules or regulations; or (c)
if any information is required to be disclosed by any party to its legal or
financial advisor for the purpose of the transaction of this Agreement, such
legal or financial advisor shall also comply with the confidentiality obligation
similar to that stated hereof. Any disclosure by any employee or agency engaged
by any Party shall be deemed the disclosure of such Party and such Party shall
assume the liabilities for its breach of contract pursuant to this Agreement.
This Article shall survive expiration or termination of this Agreement.

 

11. Miscellaneous

 

11.1 The headings contained in this Agreement are for the convenience of
reference only and shall not be used to interpret, explain or otherwise affect
the meaning of the provisions of this Agreement.

 

11.2 The Parties agree to promptly execute any document and take any other
action reasonably necessary or advisable to perform provisions and purpose of
this Agreement.

 

11.3 The Parties confirm that this Agreement shall, upon its effectiveness,
constitute the entire agreement and common understanding of the Parties with
respect to the subject matters herein and fully supersede all prior verbal
and/or written agreements and understandings with respect to the subject matters
herein.

 

11.4 The Parties may amend and supplement this Agreement in writing. Any
amendment and/or supplement to this Agreement by the Parties is an integral part
of and has the same effect with this Agreement.

 

11.5 This Agreement shall be binding upon and for the benefit of all the Parties
hereto and their respective inheritors, successors and the permitted assigns.

 

11.6 Any Party’s failure to exercise the rights under this Agreement in time
shall not be deemed as its waiver of such rights and would not affect its future
exercise of such rights.

 

11.7 If any provision of this Agreement is held void, invalid or unenforceable
by a court of competent jurisdiction, governmental agency or arbitration
authority, the validity, legality and enforceability of the other provisions
hereof shall not be affected or impaired in any way. The Parties shall cease
performing such void, invalid or unenforceable provisions and revise such void,
invalid or unenforceable provisions only to the extent closest to the original
intention thereof to recover its validity or enforceability for such specific
facts and circumstances.

 

11.8 Unless with prior written consent from Party A, none of Party B or Party C
may assign any of its rights and obligations under this Agreement to any third
party.

 

11.9 This Agreement is made in four (4) originals with each Party holding one
(1) original. Each original has the same effect.

 

(No text below)

 



8

 

 

(Signature Page)

 

IN WITNESS THEREOF, each Party has signed or caused its authorized
representative to sign this Agreement as of the date first written above.

 

Party A: Chain Cloud Mall Network and Technology (Tianjin) Co., Ltd.

 

(Seal of Chain Cloud Mall Network and Technology (Tianjin) Co., Ltd.)

 

By: /s/ Yongning Jia         Party B:         Zeyao Xue         By: /s/ Zeyao
Xue         Kai Xu         By: /s/ Kai Xu         Party C: Chain Cloud Mall
E-commerce (Tianjin) Co., Ltd.         /s/ Chain Cloud Mall E-commerce (Tianjin)
Co., Ltd.         By: (Seal of Chain Cloud Mall E-commerce (Tianjin) Co., Ltd.)
 

 

 

9

 

